PER CURIAM.
Appellant was convicted of burglary and grand theft and was sentenced to a term of fifteen years on the burglary conviction and five years on the grand theft conviction with credit for time served in jail prior to conviction.
It is appellant’s contention on appeal that the evidence was not sufficient to support his conviction. We cannot agree with appellant’s contention. Accordingly, the judgment and sentences are affirmed. E. Y. v. State, 390 So.2d 776 (Fla. 3d DCA 1980); Rodriguez v. State, 379 So.2d 657 (Fla. 3d DCA 1980), cert. denied, 389 So.2d 1114 (Fla.1980); Wooten v. State, 361 So.2d 167 (Fla. 3d DCA 1978); Roberts v. State, 268 So.2d 578 (Fla. 3d DCA 1972).
Affirmed.